18-2399-cv
Johnson v. Commissioner of Social Security

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
13th day of September, two thousand nineteen.

Present:         RALPH K. WINTER,
                 ROSEMARY S. POOLER,
                 RICHARD J. SULLIVAN,
                             Circuit Judges.

_____________________________________________________

ROBERT W. JOHNSON,

                                  Plaintiff-Appellant,

                         v.                                                   18-2399-cv

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:          Robert W. Johnson, pro se, Bronx, N.Y.

Appearing for Appellee:           Susan D. Baird, Christopher Connolly, Assistant United States
                                  Attorneys, for Geoffrey S. Berman, United States Attorney for the
                                  Southern District of New York, New York, N.Y.
Appeal from the United States District Court for the Southern District of New York
(Moses, M.J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Appellant Robert W. Johnson appeals from the July 31, 2018 judgment of the United
States District Court for the Southern District of New York (Moses, M.J.), granting a motion for
judgment on the pleadings made by Defendant-Appellee Commissioner of Social Security.
Johnson filed his action to seek judicial review, pursuant to 42 U.S.C. § 1383(c)(3), of the
Commissioner’s final determination denying his application for Supplemental Security Income.
We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

        The district court held that substantial evidence supported the conclusion of the
administrative law judge (“ALJ”) that Johnson was not entitled to benefits. On appeal, Johnson
primarily argues, in sum and substance, that substantial evidence did not support the ALJ’s
determinations that Johnson had the residual functional capacity (“RFC”) for light work with
certain limitations and that such jobs existed in significant numbers in the national economy.

       This Court reviews “a district court’s judgment on the pleadings de novo.” Jasinski v.
Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). When the district court upholds a benefits
determination by the Commissioner, this Court conducts a de novo review of the administrative
record “to determine whether there is substantial evidence supporting the Commissioner’s
decision and whether the Commissioner applied the correct legal standard.” Zabala v. Astrue,
595 F.3d 402, 408 (2d Cir. 2010) (internal quotation marks omitted). The substantial evidence
standard is “a very deferential standard of review—even more so than the clearly
erroneous standard,” and means that “once an ALJ finds facts, we can reject those facts only if a
reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r,
683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks omitted).

         Our review of the certified administrative record and relevant law reveals no error in the
district court’s conclusions that the ALJ’s RFC determination was supported by substantial
evidence and that the ALJ appropriately relied on the testimony of the vocational expert to
determine that Johnson could perform work in the national economy. We therefore affirm for
substantially the same reasons the district court provided in its thorough July 31, 2018 opinion
and order. Johnson v. Comm’r of Soc. Sec., 17-CV-5598 (BCM), 2018 WL 3650162, at *15-18
(S.D.N.Y. July 31, 2018).




                                                 2
        We have considered the remainder of Johnson’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              3